Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 27, 2019

                                     No. 04-19-00366-CR

                                       April OROSCO,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR5505
                     Honorable Catherine Torres-Stahl, Judge Presiding


                                       ORDER
       Appellant’s brief was originally due August 14, 2019. When it was not filed, we notified
appellant that his brief was late and to respond to our notice by September 19, 2019 with a
reasonable explanation for failing to timely file the brief. On September 18, 2019, appellant
responded, stating he incorrectly calculated his brief due date. In his response, he seeks an
extension of time until October 18, 2019 to file his brief. After consideration, we GRANT
appellant’s request and ORDER appellant to file his brief by October 18, 2019.



                                                   _________________________________
                                                   Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2019.



                                                   ___________________________________
                                                   Luz Estrada,
                                                   Chief Deputy Clerk